Citation Nr: 1755229	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include iliotibial band syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1992 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified in a videoconference Board hearing in April 2017 before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disability.  Having reviewed the record, the Board finds that additional development is warranted.  

The Veteran contends that his right knee disability was injured during a period of inactive duty for training (INACDUTRA) while undergoing a physical fitness test in April 2011.  Here, service treatment records indicate that the Veteran reported knee pain following a fitness test on April 12, 2011.  An informal line of duty determination found that the Veteran injured his right knee while running during a physical fitness test on April 12, 2011.  Additionally, in February 2014, the Veteran submitted a copy of a leave and earnings statement noting INACDUTRA service on April 12, 2011.  The Board notes that the record indicates that the Veteran's right knee was injured prior to April 12, 2011.  In August 2010, the Veteran reported injuring and receiving treatment for his right knee a year previously.  Further, a February 2010 MRI report documented an impression of small joint effusion, mild chondromalacia of patella involving the medial patellar facet, and mild prepatellar soft tissue edema.  

The Board notes that, in addition to the periods of active service noted above, the Veteran had additional periods of active duty training (ACDUTRA) and INACDUTRA in the Air Force Reserves until 2012.  However, the exact dates of ACDUTRA and INACDUTRA have not been verified.  

In light of the above, remand is warranted to verify the Veteran's dates of service, to include any periods of ACDUTRA/INACDUTRA.  Additionally, efforts should be made to obtain any outstanding medical records, to include any records relating to the knee injury reported in 2010. 

Finally, the Veteran was afforded a VA examination in August 2012 and a diagnosis of iliotibial band syndrome was noted.  However, the Board observes that the record does not contain a medical nexus opinion on the etiology of the Veteran's right knee.  Accordingly, remand is warranted for a new VA examination.  The examiner should provide an opinion the nature and etiology of the Veteran's right knee disability.  To the extent possible, the examiner should also be provided with a summary of the Veteran's service dates.  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private medical records relating to the claim, to include any records relating to the knee injury reported in the August 2010 record.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Obtain any outstanding VA medical records not already of record relating to the claim.  

3.  Verify through the appropriate agencies the specific dates of active service and periods of ACDUTRA or INACDUTRA.  

Thereafter, the AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.  If records do not exist or further efforts to obtain the records would be futile, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) and all efforts to obtain the records must be documented and associated with the claims file.  

4.  After completion of directive 3, afford the Veteran an examination to determine the nature and etiology of his right knee disability.  To the extent possible, the examiner should be provided a summary of the Veteran's service dates.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any right knee disability present since June 2012.  The examiner's attention is invited to the August 2012 diagnosis of iliotibial band syndrome.  

b)  Whether any right knee disability at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to active service, to include the period of INACDUTRA on April 12, 2011.

The examiner's attention is invited to the April and May 2011 service treatment records documenting treatment for a right knee injury; the April 2011 informal line of duty determination indicating that the Veteran injured his knee while running during a physical fitness test; the February 2010 MRI report documenting small joint effusion, mild chondromalacia of patella involving the medial patellar facet, and mild prepatellar soft tissue edema; and the August 2010 medical record indicating that the Veteran injured his knee a year prior.  

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




